Citation Nr: 1746113	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  15-18 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to March 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction of the matter currently lies with the RO in Seattle, Washington. 

The Veteran testified at a hearing conducted by the undersigned in August 2017.  A transcript of this hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an initial compensable evaluation for his service-connected bilateral hearing loss.  In support of his claim, the Veteran submitted the results of December 2016 audiological testing conducted at Madigan Army Medical Center.  However, while speech discrimination scores were provided, the results are not adequate for VA purposes as the NU-6 (Northwestern University Auditory Test No. 6) was utilized instead of the Maryland CNC test.  Regulations require that testing of hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test and a pure tone audiometry test without the use of hearing aids.  Speech recognition ability must be measured using the Maryland CNC word list.  See 38 C.F.R. § 4.85(a).  

At his hearing before the Board in August 2017, the Veteran also indicated that his hearing impairment had been worsening since the December 2016 audiological testing.  Subsequent to the hearing, the Veteran submitted an August 2017 audiological evaluation report conducted at Madigan Army Medical Center.  However, the testing results indicate that speech discrimination scores were done using the "PB-K" list.  Even though not adequate for rating purposes, the August 2017 evaluation reflects puretone thresholds that appear to indicate a slight worsening since the December 2016 audiological evaluation.  Therefore, in light of the testing results, as well as the Veteran's August 2017 Board hearing testimony indicating that his hearing had worsened, the Board finds that a new VA examination is warranted to determine the current severity of the Veteran's bilateral hearing loss.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Also contained in the claims file is an April 2015 private audiology evaluation from Connect Hearing.  However, while speech discrimination scores were provided, it is unclear whether the testing utilized the Maryland CNC word list as required by regulation.  38 C.F.R. § 4.85(a).  When a private examination report reasonably appears to contain "relevant, factual, and objective" information necessary to properly decide a claim but it is unclear or not suitable for rating purposes, VA has a duty to seek clarification from either the private examiner or the claimant.  See Savage v. Shinseki, 24 Vet. App. 259, 269-71 (2011) (holding that in instances where "missing information is relevant, factual, and objective" and bears on the probative value of a medical report, VA must seek clarification from the examiner or explain why such clarification would be unreasonable).  As such, on remand, Connect Hearing should be contacted to determine whether the Maryland CNC was used in conjunction with the private audiological testing submitted by the Veteran.

Additionally, as it appears the Veteran continues to receive treatment from the Madigan Army Medical Center, updated medical records from the Madigan Army Medical Center from January 2015 to the present should be obtained.  38 U.S.C.A. § 5103A(b).

The record also reflects the Veteran had an audiology consultation at the American Lake VA Medical Center in September 2012.  To the extent the Veteran has subsequently received audiological treatment at VA, such would be pertinent to the increased rating claim and should be obtained 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any needed assistance from the Veteran, obtain the Veteran's outstanding treatment records from the Madigan Army Medical Center since January 2015.  

2.  With any needed assistance from the Veteran, contact Connect Hearing and request that they verify whether the Maryland CNC test was utilized in determining the Veteran's speech discrimination scores in the April 2015 audiological evaluation.  All reasonable attempts to obtain such evidence should be made and documented in the claims file.

3.  Obtain any updated VA treatment records from September 2012 to the present.

4.  After completion of the above, schedule the Veteran for a VA audiological examination to determine the current level of severity of his service-connected bilateral hearing loss.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination. 

All required tests, to include pure tone threshold and controlled speech discrimination (Maryland CNC) testing, should be performed.  The examiner must also provide a full description of the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.

5.  After completion of the above and any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

